Proceeding pursuant to CPLR article 78, inter alia, to review so much of a determination of the respondent State Commissioner of Social Services, dated March 14, 1979, as refused to review the failure of the local agency to provide food stamp authorizations for the period beginning January 1, 1977 until 60 days prior to the date of the petitioner’s request for a fair hearing. Petition granted to the extent that the determination is annulled insofar as reviewed, on the law, without costs or disbursements, and respondents are directed to restore to petitioner lost benefits retroactive from November 17, 1977 to 60 days prior to the date of the fair hearing request. The local agency failed to provide the petitioner with proper notice that her food stamp benefits were to be terminated. While petitioner concedes that she was orally informed of her right to a fair hearing when she inquired about her failure to receive the food stamps, such notice was insufficient to start the running of the 60-day Statute of Limitations prescribed by former section 135-a of the Social Services Law (now § 22, subd 4 ), since the State commissioner’s own regulations specify, inter alia, that such notice must be in writing and must set forth various of the petitioner’s rights (18 NYCRR 358.3). Consequently, the petitioner’s fair hearing request was timely to compel the review of the local agency’s actions occurring prior to *55860 days before the date of the fair hearing request (see Matter of Ware v Shang, 73 AD2d 970; Matter of Garcia v Blum, 66 AD2d 781; Matter of Kantanas v Wyman, 38 AD2d 849). Finally, we note that the applicable Federal regulation prohibits the restoration of benefits if lost more than 12 months prior to the date of the fair hearing request, i.e., November 17, 1978 (see 7 CFR 273.17 [a] [1] [iii]). Therefore, the respondents are obligated to restore only those benefits lost retroactive from November 17, 1977 to 60 days prior to the fair hearing request. Damiani, J. P., Gibbons, Margett and Thompson, JJ., concur.